    Case: 1:19-mj-03210-TMP Doc #: 1-1 Filed: 07/29/19 1 of 6. PageID #: 2



                                 AFFIDAVIT
Your Affiant, Special Agent Daniel Lajack, being duly sworn,
deposes and states:
Affiant, Daniel Lajack, is an employee of the Lake County
Narcotics Agency (LCNA), Painesville, Lake County, Ohio, as a
Special Agent, since July 2000, and is currently assigned as a
Task Force Officer (TFO) with the United States Department of
Justice (DOJ), Drug Enforcement Administration (DEA), within the
meaning of Section 878(a) of Title 21, United States Code, that
is an officer who is empowered by law to conduct investigations,
make arrests, execute search warrants, and seize property in
connection with violations of Title 18, United States Code and
Title 21, United States Code. Affiant is a TFO for the DEA, and
has been assigned to the Cleveland District Office (CDO) in
Cleveland, Ohio, since October 2016.

                        TRAINING AND EXPERIENCE
Affiant has received specialized training in conducting
narcotics investigations from the Ohio Peace Officer Training
Academy, the Narcotics Association of Regional Coordinating
Officers, the DEA Training Academy in Quantico, Virginia, the
United States Attorney’s Office, the Northeast Counterdrug
Training Center, Ohio High Intensity Drug Trafficking Area, and
other law enforcement training centers regarding the
identification of narcotic controlled substances and the
operation of drug trafficking organizations.

Affiant has also been involved in the investigation of numerous
individuals and organizations involved in the manufacturing,
distribution, and use of controlled substances. During
Affiant’s employment as a Special Agent with LCNA, and DEA as a
Task Force Officer, Affiant has also worked in an undercover
capacity for the purpose of purchasing and/or delivering
controlled substances; and has participated in the preparation
of affidavits in support of numerous search and arrest warrants
for violations of federal drug laws contained in Title 21,
United States Code, as well as in the execution of the same.

In addition, Affiant has on numerous occasions, as a Special
Agent with LCNA and with DEA as a Task Force Officer, made
seizures of contraband, conveyances, currency, drug
paraphernalia, and firearms possessed or used in relation to
violations of Title 21, United States Code, Section 841.
Affiant has successfully conducted numerous investigations that
have resulted in the arrest of numerous drug traffickers and the
     Case: 1:19-mj-03210-TMP Doc #: 1-1 Filed: 07/29/19 2 of 6. PageID #: 3



seizure of significant quantities of drugs and drug-related
proceeds. Affiant has further conducted surveillance operations
of drug traffickers and has interviewed numerous persons
personally involved in drug trafficking. Affiant has also
supervised numerous confidential sources during controlled
purchases of narcotics. Through this training and experience,
Affiant has become familiar with, and has gained a thorough
understanding of the methods, manner and means used by
individuals engaged in the unlawful manufacturing, trafficking,
and use of controlled substances.


Affiant makes this affidavit in support of a criminal complaint
arrest warrants for Nathan Jesus BAEZA, Christian SHERMAN, and
Harold FOUCHA Jr. This affidavit does not contain each and
every piece of information known to Affiant and other
investigators, but rather only information sufficient to
establish probable cause to support the requested arrest
warrant.
                               PROBABLE CAUSE


1. On Friday, July 26, 2019, Task Force Officer (TFO) Dan Lajack
of the DEA Cleveland District Office Group 1 Task Force received
information from TFO Taylor Hawkins of the DEA Amarillo Resident
Office in the State of Texas. TFO Hawkins stated the Texas
Department of Public Safety (TDPS) conducted a traffic stop on a
white Mercedes cargo van. Inside the rear of the van was a large
pallet that had 4 large cardboard boxes on it. A TDPS K-9
alerted on the Mercedes van. TDPS located approximately 20
kilograms of suspected drugs inside two of the four boxes. 1 The
driver of the van, hereinafter referred to as a Confidential
Source (CS), fully cooperated. TDPS contacted the DEA in
Amarillo, Texas, who then responded. Members of the Amarillo DEA
had the opportunity to interview the CS. The CS provided a bill
of lading for the pallet. The pallet was scheduled for delivery
on Saturday, July 27, 2019 at 12:00 PM. The address on the bill
of lading for where the pallet was to be delivered to was 16330
Snow Road, Brookpark, Ohio, with the name of MTD Products Inc.
This is the address for a Holiday Inn Express. The CS stated



1 Investigators in Texas field-tested one kilogram of the suspected drugs,
which tested positive for cocaine, a Schedule II controlled substance.
    Case: 1:19-mj-03210-TMP Doc #: 1-1 Filed: 07/29/19 3 of 6. PageID #: 4



he/she would cooperate with law enforcement by delivering the
pallet.
2. On Friday, July 26, 2019, TFO Hawkins and TFO Lajack agreed
to attempt a controlled delivery of the 20 kilograms of cocaine
to the Holiday Inn Express the following day. The CS was
instructed to drive to the Cleveland, Ohio area. TFO Hawkins and
TFO Vern Wilson would be flying into Cleveland, Ohio with DEA
air wing, as well as flying the 20 kilograms of cocaine for the
controlled delivery.
3. On Saturday, July 27, 2019, members of the DEA Cleveland
District Office, DEA Amarillo Resident Office, the Cleveland
Heights Police Department (CHPD), and the Cuyahoga County
Sheriff’s Office (CCSO) met to attempt the controlled delivery
of 20 kilograms to the Holiday Inn Express located at 16330 Snow
Road, Brookpark, Ohio.
4. At approximately 11:30 AM, TFO Lajack, TFO Hawkins, TFO
Wilson, TFO Maria Matos, and Special Agent Sean O’Malley met
with driver of the Mercedes van at a predetermined meeting
location. At the meeting location, TFO Lajack searched the CS
with negative results. TFO Lajack searched the white Mercedes
van with negative results. TFO Lajack equipped the CS with a
body transmitter for the purpose of monitoring and recording the
controlled delivery. SA O’Malley equipped the one of the four
boxes that sat on top of a wood pallet with GPS tracking device
so that investigators could always know the whereabouts of the
pallet. It should be noted that the 20 kilograms would not be in
the boxes upon delivery, due to the fear of destruction and/or
investigators losing said cocaine.
5. As investigators were meeting with the CS, members of the DEA
Cleveland, CCSO, and CHPD conducted surveillance on the Holiday
Inn Express. DEA Cleveland Air wing was also flying and was
utilized to provide air support if needed. Once surveillance was
established, the CS would drive to the hotel and attempt
delivery of the pallet. The CS would have to call his/her
dispatch center for the company he/she works for, and would be
given a telephone number for the individual he/she would have to
call to deliver the pallet. The CS would then call the telephone
number and tell whoever answered said phone that he/she was at a
hotel, and would require further instructions.
6. At approximately 12:15 PM, the CS made contact with an
individual regarding the delivery of the pallet. This individual
    Case: 1:19-mj-03210-TMP Doc #: 1-1 Filed: 07/29/19 4 of 6. PageID #: 5



was later identified as Nathan Jesus BAEZA. BAEZA informed the
CS his name was Steve Miller and was checking to see what order
the CS referring too. Surveillance of the CS was maintained the
entire time the CS was driving to the Holiday Inn Express.
Surveillance observed the CS pulling into the Holiday Inn
Express, and as the CS was about to pull into the parking lot,
the CS was speaking to BAEZA on the cell phone. BAEZA was
observed driving a white Ford F-150, bearing Virginia
Registration UZA 8461. This truck is registered to PV Holding,
which is a rental company. BAEZA and the CS observed each other,
and realized they were supposed to meet. BAEZA gave instruction
to park close to the Ford F-150, so they could transfer the
pallet from the white Mercedes van to the Ford F-150. At
approximately 12:18 PM, investigators observed BAEZA and the CS
transfer said pallet to the Ford F-150. After the exchange was
complete, the CS departed the area. BAEZA drove away in the Ford
F-150 with the pallet in the bed of the truck. Surveillance was
established on BAEZA and the truck. TFO Lajack, TFO Hawkins, and
TFO Matos met with the CS at a predetermined meeting location.
The CS provided TFO Lajack with the bill of lading that required
a signature from BAEZA, who signed the bill of lading with the
name “Steve Miller”. The CS was debriefed by investigators, and
was released. Following this TFO Lajack, TFO Hawkins, and TFO
Matos joined the surveillance team that was following BAEZA and
the Ford F-150.
7. Investigators followed BAEZA as he drove all around the area
of the Holiday Inn Express. Finally, BAEZA was observed parking
in the rear of a warehouse, located at 6880 Lake Abrams Road,
Cleveland, Ohio. SA Shaun Moses, who was flying above in the DEA
air wing plane watched BAEZA stand in the bed of the truck
between two large dumpsters and begin opening the boxes. At
approximately 12:53 PM, investigators arrested BAEZA.
8. At approximately 12:55 PM, TFO Lajack verbally Mirandized
BAEZA, who stated he understood his rights and signed the DEA
Advise of Rights form. He stated he was staying in Room #339 at
the Holiday Inn Express, and provided consent to search his
room. Nothing of evidentiary value was recovered from his hotel
room.
9. BAEZA informed TFO Lajack and TFO Matos that he was willing
to cooperate with law enforcement. BAEZA informed investigators
that he was supposed to call an individual known to BAEZA as
“Jefe”, who was possibly residing in the State of Arizona.
    Case: 1:19-mj-03210-TMP Doc #: 1-1 Filed: 07/29/19 5 of 6. PageID #: 6



“Jefe” instructed BAEZA to make the sure the boxes looked good,
and for BAEZA to take the boxes back to the Holiday Inn Express,
bring them to the room, and then to call an individual who
“Jefe” called “Tiger”. “Tiger” would then come to the hotel to
pick up two of the boxes containing the 20 kilograms of cocaine.
It should be noted that TDPS who originally pulled the Mercedes
van over on Texas, stated only two of the four boxes had the
kilograms of cocaine in them.
10. At this time, investigators made several recorded telephone
calls to “Jefe” at (520) 455-8914 where “Jefe” proved these
specific instructions to BAEZA. These calls where all in
Spanish.
11. Following the above recorded phone calls, investigators
established surveillance back at the Holiday inn Express. TFO
Lajack, TFO Hawkins, TFO Matos, and TFO Wilson went with BAEZA
to the hotel and up to Room #339 with all four boxes. TFO Lajack
equipped BAEZA with a body transmitter for the purposes of being
monitored and recorded. Under the control of DEA, BAEZA would
walk with two boxes to his Ford F-150, place the two boxes in
the back seat, and wait for the recipient of said boxes.
12. At approximately 2:11 PM, BAEZA placed a recorded phone call
to “Tiger” at (216) 385-7181 to arrange the meet to pick up the
boxes containing the 20 kilograms of cocaine. BAEZA told “Tiger”
that he was the Holiday Inn. “Tiger” asked BAEZA for him to text
the address to the hotel. BAEZA then texted him the address to
the hotel. “Tiger” responded he would be there in 23 minutes.
13. Following the above, investigators observed a red Chevrolet
Avalanche arrive in the rear of the Holiday Inn Express bearing
Ohio Registration HSW 8841. This vehicle is registered to
Gregory Harris, 1542 Booth Avenue, Toledo, Ohio. This truck
backed next to BAEZA who was sitting in the Ford F-150. BAEZA
made contact via the phone with “Tiger”, who was later
identified as Harold FOUCHA Jr., and the driver of the red
Chevrolet Avalanche. The passenger of the Chevrolet Avalanche,
later identified Christian SHERMAN, exited holding a gray
plastic grocery bag, and was observed placing said bag on the
front passenger seat of the Ford F-150. This grocery bag was
later determined to be a large sum of U.S. Currency. SHERMAN
then took the two boxes out of the Ford F-150. As SHERMAN was
holding the boxes, DEA arrested SHERMAN and FOUCHA.
    Case: 1:19-mj-03210-TMP Doc #: 1-1 Filed: 07/29/19 6 of 6. PageID #: 7



14. Investigators located several cell phones and a money
counter inside the Chevrolet Avalanche. FOUCHA and SHERMAN were
verbally Mirandized. FOUCHA stated he wanted to speak to his
attorney and his sister. FOUCHA did state that SHERMAN had
nothing to do with this. SHERMAN stated they spent the night at
the Westin Hotel in downtown Cleveland, but FOUCHA rented the
room.
                                  CONCLUSION
Based upon the above listed facts and circumstances, Affiant has
probable cause to believe, and does believe that Nathan Jesus
BAEZA, Christian SHERMAN, and Harold FOUCHA Jr. did knowingly
conspire to possess with the intent to distribute over 5
kilograms of cocaine or more, a Schedule II controlled
substance, in the Northern District of Ohio, Eastern Division,
in violation of Title 21 U.S.C. 841(a)(1) and (b)(1)(A).
Affiant therefore requests that arrest warrants be issued for
Nathan Jesus BAEZA, Christian SHERMAN, and Harold FOUCHA Jr.




                             __________________________
                             Daniel Lajack
                             Task Force Officer
                             Drug Enforcement Administration




                                                         12:14 PM, Jul 29, 2019
